43,4fe~o)
                  »   »
           CASE       #s:   PD-1418-14 & PD-1419-14                     & PD-1420-14          & PD-1421-14
                      ((-CONSOLIDATED                                             MOTION-))

                                              IN    THE        COURT        OF

                                              CRIMINAL           APPEALS

                                                        OF     TEXAS


                                    RICHARD    A.DUNSMORE               -    APPELLANT


                                                    ^        V/S
                                                                                                           Add Acma, Clerk
                                    THE    STATE    OF       TEXAS      -    APPELLEE



      MOTION   FOR AN ORDER DIRECTING THE                        BRAZORIA COUNTY DISTRICT CLERK TO

  TRANSMIT THE CLERK'S RECORD IN CAUSE #s:                                   56909 &       56910-FROM APRIL         2008

      TO NOVEMBER 2014          -and the- REPORTER'S RECORD FROM 10/8/2010 TO THE
                  COURT OF CRIMINAL APPEALS OF TEXAS AT AUSTIN,TEXAS


      Now Comes the APPELLANT who MOVES                         this Court to issue an ORDER that
DIRECTS the Brazoria County District Clerk to TRANSMIT the                                               ENTIRE RECORD
of Cause    #s:56909 and the REPORTER'S RECORD to the Court of Criminal
Appeals of Texas for it to use when considering the PETITION FOR
DISCRETIONARY REVIEW of               the APPELLANT in the above referenced cases.                                       ON
APPEAL from the Appeals Court in matters:                                   01-14-00251-CR & 01-14-00274-CR &
01-14-00306-CR & 01-14-00307-CR.

                                                         PRAYER

  That    this    Court will         ISSUE     or       cause      to       be    ISSUED    an     ORDER        diree    mg
the District Clerk of Brazoria County to TRANSMIT the RECORDS- requ                                                      d,Per
Texas Rules of Appellant ProE{yj©e'f\|34.5 and 34.6.
                                                                                      Res
                                COURT OF CRIWNNAL              \PPIEALS

                                           FEB .        ...J                          Richard A,Dunsm^fe,Pro Se
                                                                                      C.T.TERRELL UN3»T/# 1826868
                                                                                      1300 F.M.655(Brazoria Co)
                                      Abel Acosta, uierk                              ROSHARON       ,     TEXAS        77583
UNSWORN    DECLARATION:
                               I,Richard A.Dunsmore,TDCJ                           # 1826868,Incarcerated               at    the
TDCJ-CID C.T.TERRELL UNIT in Brazoria County,Texas-Declare^tfty&er Penalty of
Perjury that I am the APPELLANT/PETITIONER and %fie ab/6ve /ta/ements are True
and    Correct.
                                    EXECUTED       ON    NOVEMBER            2(



                                                                                                 re,Pro    Se
CERTIFICATE       OF      SERVICE
                                     I,CERTIFY          tha                                      t Copy of this Motion
was SERVED on the Brazoria County                                                                Class mail to:lll             East
Locust Street,Room 408A,Angleton,T                                                               r 21st,2014.

                                     BY:
                                          Richard A.Dunsmore,Pro Se
             "CASE #s: PD-1418-14 & PD-1419-14 & PD-1420-14 & PD-1421-14
                   ((-CONSOLIDATED                                      MOTION-))


                                                IN    THE    COURT

                                          OF   CRIMINAL         APPEALS

                                                     OF   TEXAS



                               RISHARD         A.DUNSMORE         -   APPELLANT

                                                          V/S
                               THE       STATE   OF       TEXAS   -    APPELLEE



                        RULE   2    MOTION-TO         SUSPEND RULES         9.3    &   9.4



      Now Comes the APPELLANT,Richard A.Dunsmore ,PRO SE ,TDCJ # 1826868,
Currently Incarcerated at the TDCJ-CID C.T.TERRELL UNIT in Brazoria County,
Texas - Who-      MOVES    this Court to SUSPEND                      RULE 9.3 pertaining to the
Number of Copies he must file from 11                           down to     5
                                                                                 and   to    SUSPEND Rule

9.4     as to    FORM,as to (c)           SPACING           and       (d) as to mARGINS-and other
matters of       FORM he cannot comply with.APPELLANT states:.


1) APPELLANT can only get enough money to make 5 Copies of the 53 Page
  Long        Petition for Discretionary Review.


2) It was hard enough getting the 25 sheets of paper he used to get the
  PETITION done using standard Business Letter Typing. He has Parkinson's
  so he      had to make arrangemnts to have it                       typed.      He and ;his Jailhouse
  Lawyer kind of        dictated it and shorthanded it to the typing guy,that costs
  .850 to $1 a Page to get done in Prison


3) The       PETITION   is easily readable and these requested Rule Suspensions
  will not affect the Court's ability to review the Pleading.


4) It took every stamp he had and some he borrowed just to get it mailed
  out to be copied thet;5 Copies for the Court and the Copies he has to - -
  serve on the other parties,the STATE,Judges,Etc.APPELLANT is now BROKE
  for    a   little while.         BUT    the    PETITION will            make    itv.to     the   Court of

  Criminal Appeals by December 22nd,2014,as required.


                                           ( PAGE # 1 of 2 )                                                  \;
RULE    2   MOTION

                                       ( CONTINUED      )


5) There was simply        NO WAY    the APPELLANT could get ahold of over 500 Pieces
  of Paper in Prison ( at .850 per 50 Sheets)                  nnor did he have access to
  a Copy Machine in Prison, His 89 Year Old Mother is doing the copying
  and mailing,and even what is being done to get y'all 5 and the rest of the
  parties 1 is ALOT for her to do and mail.


 =-                                          PRAYER

      That the COURT will SUSPEND Rules 9.3 & 9.4 -and any other TULE that
the APPELLANT might have missed or does not know about,an/6 ACCEJPT the 5 Capies
it will get mid-Decemberish as           GOOD ENOUGH.              /     /     /
                                                              Res^JLtllLlk syL/jited By
                                                              Richard A.Dunsmore,Pro Se
                                                              C.T.TERRELL UNIT/#1826868
                                                              1300 F.M.655(Brazoria Co)
                                                              ROSHARON   ,   TEXAS   77583

UNSWORN     DECLARATION:
                           I,Richard A.Dunsmore,RDCJ           #/1826868,Declare Under
Penalty of Perjury,that the Statements in zhe Eyregoing Motion are True
and Correct, to the Best of His Knowledge /nd JBfsslief.

                            EXECUTED    on

                               BY:
                                     Richard AVBurfs'more ,Pro Se



                                CERTIFICATE       OF   SERVICE

  I,CERTIFY that a True and Correct Copy of th,is/Motion was SERVED on the
Brazoria County District Attorney-Jeri Yeorfhe ^as/ill East Locust Street,Room
408A,Angleton,Texas 77515 on November/ 21s/tJ2<ll4 by 1st Class U.S.Mail
                              BY:


                                    Richard A.Dunsmore,Pro Se
                                       PRO   SE   APPELLANT




                                     ( PAGE # 2 of 2 )